
	
		II
		112th CONGRESS
		2d Session
		S. 3336
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2012
			Mr. Inouye (for himself
			 and Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to carry
		  out a major medical facility project lease for a Department of Veterans Affairs
		  outpatient clinic at Ewa Plain, Oahu, Hawaii, and for other
		  purposes.
	
	
		1.Authorization of Daniel
			 Kahikina Akaka Department of Veterans Affairs Clinic
			(a)Authorization
			 of fiscal year 2013 major medical facility leaseThe Secretary of
			 Veterans Affairs may carry out a major medical facility lease for a Department
			 of Veterans Affairs outpatient clinic at Ewa Plain, Oahu, Hawaii, in an amount
			 not to exceed $16,453,300.
			(b)DesignationThe
			 outpatient clinic described in subsection (a) shall after the date of the
			 enactment of this Act be known and designated as the Daniel Kahikina
			 Akaka Department of Veterans Affairs Clinic.
			
